The opinion of the Court was delivered by
Sergeant, J.
By an act of assembly, passed the 22d of March *1431817, the operation of the acts granting to mechanics and others a lien on buildings, was extended to a number of towns in the state, and among the rest to Lawrenceville, in Alleghany county. This village was laid out within about two miles of Pittsburgh, and a plan of it filed in the recorder’s office. Some time after, the plaintiff below erected a building for the defendant, not within the limits of the village, but on an outlot adjacent to it, and filed his claim for a lien under this act, describing it to be erected “ on an eminence between the Pittsburgh and Greensburgh turnpike road and the village of Lawrenceville, and overlooking said village.” The court below instructed the jury that the plaintiff, notwithstanding the plan recorded and the description in the plaintiff’s claim, might show that the house was notoriously within the town or village of Lawrenceville.; and if the jury were satisfied of that, the plaintiff was entitled to recover.
That the building was not within the town of Lawrenceville, but on an outlot adjoining, was fully proved in the court below, and was admitted in the argument here. It is impossible therefore that the plaintiff’s claim can come within the act of assembly, which confines the right of a lien strictly to the town of Lawrenceville. A lien for work and materials on the building is a privilege derived entirely from statutory provision, and cannot be maintained beyond the extent of the grant by act of assembly. It seems clear, therefore, that the plaintiff’s claim to a lien cannot be supported on this ground.
Another ground taken by the counsel for the plaintiff in error is, “ that the act of the 22d of March 1817 extends to all other towns and villages that are or may be laid out within ten miles of the city of Pittsburgh,” and that the place where the building was erected, though not a part of Lawrenceville, was a village or town within the act. It is difficult to conceive of a town or village, that has a legal existence as such, without a name. A name is essential to a corporation or social entity, whether for municipal or other purposes. No other village was ever pretended to exist adjacent to Lawrence-ville ; and there appears no ground whatever on which this suggestion can be supported.
Judgment reversed.